Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3 and 7-32 are pending in the application. Claims 1-3 and 12-32 are rejected. Claims 7-11 are allowed. 

Response to Amendment / Argument
Objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Objections
The word “a” should be added before “binder” in claim 17.
The word “of” appears to be missing before “a diluent” in claim 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 13 is rejected as indefinite since the preamble recites “A method of protecting normal cells” and the active step recit4es “contacting the cell”. It is unclear if the broadest interpretation would encompass application to a single cell or to multiple cells given the number disagreement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Application Publication No. WO 2016/100542 A by Boyd et al.
Boyd et al. teach the following compound on page 47:

    PNG
    media_image1.png
    254
    229
    media_image1.png
    Greyscale
.
Instant claims 1 and 2 embrace a prodrug or compositions of said prodrug of following the compound:

    PNG
    media_image2.png
    264
    244
    media_image2.png
    Greyscale
.
The instant specification states the following in the paragraph bridging pages 15 and 16:

    PNG
    media_image3.png
    124
    624
    media_image3.png
    Greyscale

Accordingly, the specification while not providing an explicit definition for a prodrug states that at least compounds where the –OH group is replaced with 
The property of “wherein the amount of the compound is effective to protect cells against oxidative damage” appears to be an inherent property of the compound itself disclosed by Applicant where there is no limitation on the number of cells that must be protected or the level of protection that must be observed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication No. WO 2016/100542 A by Boyd et al. in view of U.S. Patent PGPub No. 2006/0235080 A1 by Weissbach et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
Boyd et al. teach the following compound on page 47:

    PNG
    media_image1.png
    254
    229
    media_image1.png
    Greyscale
.
Instant claims 1 and 2 embrace a prodrug or compositions of said prodrug of following the compound:

    PNG
    media_image2.png
    264
    244
    media_image2.png
    Greyscale
.
The instant specification states the following in the paragraph bridging pages 15 and 16:

    PNG
    media_image3.png
    124
    624
    media_image3.png
    Greyscale

Accordingly, the specification while not providing an explicit definition for a prodrug states that at least compounds where the –OH group is replaced with 
The property of “wherein the amount of the compound is effective to protect cells against oxidative damage” appears to be an inherent property of the compound itself disclosed by Applicant where there is no limitation on the number of cells that must be protected or the level of protection that must be observed.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art is deemed to anticipate instant claims 1 and 2 where anticipation is the epitome of obviousness. The prior art, however, does not teach explicit compositions comprising the compound noted above in particular types of compositions recited in dependent claims. Furthermore, the prior art does not teach embodiments where the compound was administered to a subject or cells.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	The prior art teaches the following on page 101:

    PNG
    media_image4.png
    403
    987
    media_image4.png
    Greyscale


	The prior art further teaches the following carriers on page 102:

    PNG
    media_image5.png
    222
    823
    media_image5.png
    Greyscale

The additives taught by the prior art are recited in instant claims 16, 17 and 18. Regarding instant claims 29, 30 and 31, the prior art teaches the following on page 102:

    PNG
    media_image6.png
    263
    989
    media_image6.png
    Greyscale

The prior art teaches forms containing the active compound and sterile water that are suitable for injection, which would meet the limitations of instant claims 29 and 30. Regarding instant claim 31, the prior art teaches in paragraph [0638] that additives such as buffering agents can be added if desired.


    PNG
    media_image7.png
    306
    615
    media_image7.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have been motivated to test analogous compositions comprising the compounds of Boyd et al. to compare their effectiveness. Weissbach et al. teach the use of drops for the eye and further teach the use of bactericidal agents that would meet the limitation of an antiseptic in claim 20. The paragraph above further teaches the use of semi-liquids would read on instant claim 22 of a semi-liquid. Regarding instant claim 21, Weissbach et al. teach the following on page 15:

    PNG
    media_image8.png
    527
    601
    media_image8.png
    Greyscale

The prior art teaches the preparation of ointments including those that contain, for instance, liquid paraffin as recited in claim 21. Regarding the limitation of “eye ointment,” the instant claims are directed to products rather than methods and accordingly the prior art is deemed to render claims 19-21 obvious through the use of an ointment since there would not appear to be anything structurally distinct between an ointment suggested by the prior art and an ointment that could be applied to, for instance, an eyelid. The same rationale would apply to instant claims 22, 23, 24 and 25 in view of the teachings of paragraph [0144] directed to lotions and lotions that could be applied to the eyelid. The section above further teaches semi-solids and the use of hydrocarbons, wool fat, a mucilage, etc. as recited in instant claims 27 and 28.
	Regarding instant claims 22-26, Weissbach et al. teach the following on page 15:

    PNG
    media_image9.png
    254
    605
    media_image9.png
    Greyscale

The prior art teaches the preparation of eye lotions as recited in claim 22, 23 and 24 and further teach the use of an agent to hasten drying and to cool the skin as recited in claim 26 and additional teach the presence of a sterile aqueous solution as recited in instant claim 25.
	Regarding instant claims 29, 30 and 32, Weissbach et al. teach the following on page 15:

    PNG
    media_image10.png
    390
    602
    media_image10.png
    Greyscale

Accordingly, the prior art teaches the use of compositions for parenteral administration having an aqueous carrier and further teach the use of suspensions with an oil as embraced by claim 32.
	Regarding instant claims 3, 12 and 13, these claims recite preambles of “protecting cells in a subject from oxidative damage,” “inhibiting production of ROS in a cell, in vivo or in vitro,” or “protecting normal cells against in vivo or vitro,” where both methods of claim 12 and 13 merely comprise contacting a cell or cells with the compound discussed above to anticipate instant claim 1 and where claim 3 only recites administering to a subject. Since Boyd et al. teach administration to patients, a person having ordinary skill in the art would have expected the compound to contact a cell and since there would not appear to any level of efficacy, etc. required by the instant claims, claims 3, 12 and 13 are deemed to be obvious in view of administering the compound of Boyd et al.

Allowable Subject Matter
Claims 7-11 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626